Case 2:20-cv-00434-AWA-LRL Document 1 Filed 08/21/20 Page 1 of 15 PageID# 254



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                               NORFOLK DIVISION

                                                        )
 ARCH INSURANCE COMPANY,                                )
 Individually and as subrogee of FAMILY                 )
 DOLLAR TRUCKING, INC.,                                 )
                                                        )
        Plaintiff,                                      )
                                                        )
 v.                                                     ) Civil Action No.: 2:20-cv-434
                                                        )
 WERNER ENTERPRISES, INC.,                              )
                                                        )
        Defendant.                                      )
                                                        )

                                         COMPLAINT

       Plaintiff, Arch Insurance Company (“Arch”), individually and as subrogee of Family

Dollar, Trucking, Inc. (“Family Dollar”), for its Complaint against Defendant Werner Enterprises,

Inc. (“Werner”), alleges as follows:

                                            I.     Parties

       1.      Arch is a Missouri corporation with its principal place of business in Jersey City,

New Jersey.

       2.      Defendant Werner is a Nebraska corporation with its principal place of business in

Omaha, Nebraska.

                                   II.    Jurisdiction and Venue

       3.      This Court has jurisdiction over the action pursuant to 28 U.S.C. § 1332(a) as

complete diversity exists between the parties and the amount in controversy exceeds the sum of

value of $75,000.00, exclusive of interest and costs.
Case 2:20-cv-00434-AWA-LRL Document 1 Filed 08/21/20 Page 2 of 15 PageID# 255



        4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) in that a

substantial part of the events or omissions giving rise to this action occurred within this

jurisdiction.

                                              III.       Facts

        5.      This matter arises out of a dispute with respect to the obligations that Werner and

ACE American Insurance Company (“ACE”) owe to Family Dollar relating to a lawsuit captioned

Judson Charles Williams v. Family Dollar Trucking, Inc., Cause No. CV17-1344, pending in the

43rd Judicial District Court for Parker County, Texas (the “Williams Lawsuit”). Werner was

required by a Master Transportation Agreement to name Family Dollar as an additional insured on

a primary Truckers/Auto Liability insurance policy providing limits of $1 million ($1,000,000)

per occurrence.

        6.      In material breach of its contractual obligation to procure additional insured

coverage for Family Dollar, Werner procured an ACE Excess Business Truckers/Auto Liability

policy that (1) is an indemnity-only that does not provide coverage for defense expenses incurred

in the defense of a claim or lawsuit and (2) is excess to a $1 million ($1,000,000) “retained limit”

that must be paid by Werner before the policy’s limits of insurance become applicable.

        7.      As a result of Werner’s material breach of contract, Arch, which issued a business

auto policy to Family Dollar, has provided Family Dollar with a defense to the Williams Lawsuit

and settled the Williams Lawsuit on Family Dollar’s behalf. To remedy Werner’s material breach

of contract, Arch seeks an order compelling Werner to reimburse Arch and Family Dollar for fees

and expenses incurred in defending and settling the Williams Lawsuit.




                                                     2
Case 2:20-cv-00434-AWA-LRL Document 1 Filed 08/21/20 Page 3 of 15 PageID# 256



The Master Transportation Agreement

       8.      Family Dollar and Werner entered into the Family Dollar Trucking, Inc., Master

Transportation Agreement (the “Agreement”) effective January 31, 2016. A true and correct copy

of the Agreement is attached hereto as Exhibit A.

       9.      The Agreement sets forth certain responsibilities and duties imposed upon and

undertaken by Werner, a company engaged in the business of transporting goods, brokering

freight, and arranging for the transportation of goods by third-party motor carrier, in connection

with Werner’s transportation of goods to various Family Dollar distribution centers, stores, and

related facilities as may be agreed to by the parties.

       10.     Section 8 of the Agreement provides as follows:

                      8.      Insurance. Transporter must carry, and must require any
               End Carrier to carry, at its own expense throughout the term of this Master
               Agreement, the types and amounts of insurance coverage set forth on
               Exhibit F; provided, however, that End Carriers shall not be required to
               carry umbrella liability insurance and shall only be required to carry
               $100,000 in cargo insurance.


       11.     Exhibit F to the Agreement provides as follows:

                                                EXHIBIT F

                                     INSURANCE REQUIREMENTS

               Transporter agrees to maintain the following insurance coverages during
               the term of this Master Agreement:

                 Truckers/Auto Liability $1,000,000 per occurrence

                 General Liability        $1,000,000 per occurrence/$2,000,000 aggregate

                 Employers Liability      $500,000 each accident
                                          $500,000 policy limit
                                          $500,000 each employee



                                                  3
Case 2:20-cv-00434-AWA-LRL Document 1 Filed 08/21/20 Page 4 of 15 PageID# 257



             Umbrella Liability      $5,000,000 per occurrence

             Cargo Insurance         $250,000 per shipment

            Insurance must be maintained with an “A-” or better rated Insurance
            Company as published by A.M. Best Co. Transporter agrees to provide
            Family Dollar with a certificate of insurance showing above limits, to name
            Family Dollar as an additional insurance for the purpose of truckers,
            general liability, and cargo liability on the truckers and general liability
            policies, and to provide Family Dollar with 30 days notice of cancellation
            of coverage.


      12.   Section 10(a) of the Agreement provides as follows:

                   10.     Indemnification.

                   (a)   TRANSPORTER WILL INDEMNIFY, REIMBURSE AND HOLD
            HARMLESS FAMILY DOLLAR, ITS PARENT COMPANY, SUBSIDIARIES, AND
            AFFILIATES, AND EACH OF THEIR RESPECTIVE DIRECTORS, OFFICERS,
            REPRESENTATIVES, AGENTS, AND EMPLOYEES (EACH AN “INDEMNIFIED
            PARTY”, AND COLLECTIVELY, THE “INDEMNIFIED PARTIES”) FROM AND
            AGAINST ALL CLAIMS, DAMAGES, LIABILITIES, LOSSES, COSTS AND
            EXPENSES (INCLUDING, BUT NOT LIMITED TO REASONABLE ATTORNEYS’
            FEES AND EXPENSES, INCLUDING ANY REASONABLE ATTORNEYS’ FEES AND
            EXPENSES INCURRED BY AN INDEMNIFIED PARTY IN ENFORCING
            TRANSPORTER’S INDEMNIFICATION OBLIGATION UNDER THIS MASTER
            AGREEMENT) (COLLECTIVELY , “DAMAGES”), SUSTAINED BY ANY
            INDEMNIFIED PARTY BY REASON OF: (I) BODILY INJURY, SICKNESS OR
            DEATH TO THIRD PARTIES OR ANY DAMAGES TO THE PROPERTY OF
            FAMILY DOLLAR, TRANSPORTER, END CARRIER, OR THIRD PARTIES, TO
            THE EXTENT ARISING OUT OF, RELATED TO OR IN ANY MANNER
            OCCASIONED BY THE NEGLIGENCE, GROSS NEGLIGENCE OR WILLFUL
            MISCONDUCT OF TRANSPORTER OR ANY END CARRIER, OR ANY OF THEIR
            RESPECTIVE OFFICERS, EMPLOYEES, AGENTS, OR AFFILIATES,
            CONTEMPLATED BY, OR TAKEN PURSUANT TO, THIS MASTER
            AGREEMENT, OR (II) ANY MATERIAL BREACH BY TRANSPORTER OF, OR
            FAILURE OF ANY END CARRIER TO COMPLY WITH THE OBLIGATIONS
            CONTAINED IN, THIS MASTER AGREEMENT.           THE PARTIES
            ACKNOWLEDGE AND AGREE THAT NOTWITHSTANDING THE FOREGOING,
            IN THE EVENT A COURT OF COMPETENT JURISDICTION HOLDS THAT A
            STATUTE LIMITING THE SCOPE OF TRANSPORTER’S INDEMNIFICATION
            OBLIGATIONS UNDER THIS MASTER AGREEMENT IS APPLICABLE TO THE
            PERFORMANCE OF TRANSPORTER UNDER OR PURSUANT TO THIS MASTER


                                              4
Case 2:20-cv-00434-AWA-LRL Document 1 Filed 08/21/20 Page 5 of 15 PageID# 258



               AGREEMENT, TRANSPORTER’S INDEMNIFICATION OBLIGATIONS UNDER
               THIS MASTER AGREEMENT WILL ONLY EXTEND TO THE EXTENT
               PERMITTED BY SUCH STATUTE. TRANSPORTER ACKNOWLEDGES THAT ITS
               INDEMNIFICATION OBLIGATIONS UNDER THIS MASTER AGREEMENT WILL
               EXTEND AND APPLY TO DAMAGES RESULTING FROM DIRECT CLAIMS BY
               ANY INDEMNIFIED PARTY AS WELL AS ANY DAMAGES AN INDEMNIFIED
               PARTY SUFFERS AS A RESULT OF ANY THIRD-PARTY CLAIMS (INCLUDING
               BUT NOT LIMITED TO ANY CLAIMS BY ANY END CARRIER). FOR THE
               AVOIDANCE OF DOUBT, TRANSPORTER IS NOT OBLIGATED TO INDEMNIFY
               OR HOLD HARMLESS AN INDEMNIFIED PARTY AGAINST ANY DAMAGES
               ARISING OUT OF, RELATED TO OR IN ANY MANNER OCCASIONED BY THE
               NEGLIGENCE, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY
               INDEMNIFIED PARTY. NOTWITHSTANDING THE FOREGOING, ALL CLAIMS
               FOR LOSS AND/OR DAMAGE TO ANY GOODS OR FAMILY DOLLAR
               PROVIDED TRAILERS OR EQUIPMENT SHALL BE GOVERNED BY SECTION 9
               OF THIS MASTER AGREEMENT.      TRANSPORTER COVENANTS NOT TO
               SETTLE ANY MATTER UNDER THIS INDEMNITY WITHOUT OBTAINING THE
               PRIOR WRITTEN CONSENT OF FAMILY DOLLAR.



       13.     Section 13 of the Agreement provides that “[e]ach Party expressly and irrevocably

consents to the exclusive venue and jurisdiction of the state and federal courts located in Norfolk,

Virginia.”

The Ace Policy

       14.     ACE issued an Excess Business Truckers/Auto Liability Policy, number XSA

H09044486, to Werner for the policy period of August 1, 2016 to August 1, 2017 (the “ACE

Policy”). A true and accurate copy of the ACE Policy is attached hereto as Exhibit B.

       15.     The ACE Policy provides Limits of Insurance of $1 million ($1,000,000) and is

subject to a $1 million ($1,000,000) “retained limit”.

       16.     Werner is the “Named Insured” in the Declarations of the ACE Policy.

       17.     The ACE Policy provides that “[t]hroughout this policy the words “you” and “your”

refer to the Named Insured shown in the Declarations.”

       18.     Section II of the ACE Policy provides, in relevant part, as follows:


                                                 5
Case 2:20-cv-00434-AWA-LRL Document 1 Filed 08/21/20 Page 6 of 15 PageID# 259



                           SECTION II – LIABILITY COVERAGE

            A.    COVERAGE

                  i.       We will pay the “insured” for the “ultimate net loss” in
                           excess of the “retained limit” because of “bodily injury” or
                           “property damage” to which this insurance applies, caused
                           by an “accident” and resulting from the ownership,
                           maintenance or use of a covered “auto”.

                                              *      *        *
                  iii.     This policy does not apply to defense, investigation,
                           settlement, or legal expenses, or prejudgment interest arising
                           out of any “accident” but we shall have the right and
                           opportunity to assume form the “insured” the defense and
                           control of any claim or “suit”, including any appeal from a
                           judgment, seeking payment of damages covered under this
                           policy arising out of such “accident” that we believe likely
                           to exceed the “retained limit”. In such event the “insured”
                           shall cooperate fully.

                                             *       *       *

                         1. WHO IS AN INSURED

                           The following are “insureds”:

                           a. You for any covered “auto.”

                                             *       *       *

            C.    LIMIT OF INSURANCE

                  Regardless of the number of covered “autos”, “insureds”, premiums
                  paid, claims made or vehicles involved in the “accident”, the most
                  we will pay for “ultimate net loss” in excess of the “retained limit”
                  for damages and “covered pollution costs or expense” combined
                  resulting from any one “accident” is the Limit of Insurance for
                  Liability Coverage shown in the Declarations.

                                          *      *       *
                  You agree to assume payment of the “retained limit” before the
                  Limits of Insurance become applicable.


                                             6
Case 2:20-cv-00434-AWA-LRL Document 1 Filed 08/21/20 Page 7 of 15 PageID# 260




      19.   Endorsement No. 2 to the ACE Policy states, in relevant part, as follows:

            Additional Insured(s): Any person or organization whom you have agreed
            to include as an additional insured under a written contract, provided such
            contract was executed prior to the date of loss.


            A.     For a covered “auto,” Who Is Insured is amended to include as an
                   “insured,” the persons or organizations named in this endorsement.
                   However, these persons or organizations are an “insured” only for
                   “bodily injury” or “property damage” resulting from acts or
                   omissions of:


                   1.      You.


                   2.      Any of your “employees” or agents.


                   3.      Any person operating a covered “auto” with permission from
                           you, any of your “employees” or agents.


            B.     The persons or organizations named in this endorsement are not
                   liable for payment of your premium.

      20.   Endorsement No. 12 to the ACE Policy states, in relevant part, as follows:

            1.     WHO IS AN INSURED (Section II) is amended to include any
                   person(s) or organization(s) for whom you have agreed in a written
                   contract to provide insurance but only for damages:

                   a.      Which are covered by this insurance; and

                   b.      Which you have agreed to provide in such contract.

            2.     The limits of insurance afforded to such person(s) or organization(s)
                   will be:




                                             7
Case 2:20-cv-00434-AWA-LRL Document 1 Filed 08/21/20 Page 8 of 15 PageID# 261



                    a.     The minimum limits of insurance which you agreed to
                           provide, or

                    b.     The limits of insurance of this policy

                    whichever is less.


      21.    The ACE Policy contains the following “Other Insurance” provision in the Excess

Business Auto Coverage Form and an amended provision in Endorsement No. 33:

      B.     GENERAL CONDTIONS

                                              *       *       *
             3.     OTHER INSURANCE

                    If other insurance is available to the “insured” for a loss we cover
                    under this policy, this insurance is excess over that other insurance,
                    unless that insurance is written specifically to apply in excess of the
                    Limits of Insurance shown in the Declarations of this policy.

                    When this insurance is excess over other insurance, we will pay only
                    our share of the amount of the loss, if any, that exceeds the sum of:

                           (1)     The total amount that all such other insurance would
                                   pay for the loss in the absence of this insurance;

                           (2)     The total of all deductible and self-insured amounts
                                   under all that other insurance; and

                           (3)     The “retained limit” shown in the Declarations of this
                                   policy.

                           Nothing herein shall be construed to make this policy subject
                           to the terms, conditions and limits of other insurance.

                                  *   *    *
            UNDERLYING COVERAGE ERODES RETAINED LIMIT

      This endorsement modifies insurance provided under the following:

                    Excess Business Auto Coverage Form




                                              8
Case 2:20-cv-00434-AWA-LRL Document 1 Filed 08/21/20 Page 9 of 15 PageID# 262



      The following is added to Section III. B. 3. Other Insurance:

      Notwithstanding the foregoing, if other insurance as shown in the schedule is
      available to the insured for a loss we cover under this policy, this insurance is excess
      over that other insurance.

      When this insurance is excess over other insurance shown in the schedule or any
      renewal thereof, we will pay only our share of the amount of the loss, if any, that
      exceeds the sum:

      (1) The total amount that all such other insurance would pay for the loss in the
          absence of this insurance;
      (2) The total of all deductible and self-insured amounts under all that other
          insurance

      if that sum is equal to or exceeds the “retained limit” shown in the Declarations of
      this policy. If that sum is less than the “retained limit”, we will pay only our share
      of the amount of the loss, if any, that exceeds the “retained limit”.

      Nothing herein shall be construed to make this policy subject to the terms,
      conditions and limitations of other insurance.

      22.     Endorsement No. 35 to the ACE Policy states, in relevant part, as follows:

                        ADDITIONAL INSURED NON-CONTRIBUTORY
                 THIS ENDORSEMENT MODIFIES INSURANCE PROVIDED
                             UNDER THE FOLLOWING:
                         EXCESS BUSINESS AUTO COVERAGE FORM
                                                Schedule
              Name of Person or Organization: any person or organization for whom you
              are required by written contract or agreement, executed prior to loss, to
              provide primary insurance.


              For organizations that are listed in the Schedule above that are also an
              Additional Insured under an endorsement attached to this policy, the
              following is added to Section III, B.3.




                                                 9
Case 2:20-cv-00434-AWA-LRL Document 1 Filed 08/21/20 Page 10 of 15 PageID# 263



             Other Insurance:


             If other insurance is available to an insured we cover under any of the
             endorsements listed or described above (the “Additional Insured”) for a loss
             we cover under this policy, this insurance will apply to such loss and we
             will not seek contribution from the other insurance available to the
             Additional Insured. However, we will only pay the Additional Insured for
             the “ultimate net loss” in excess of the “retained limit” shown in the
             Declarations.



       23.   The ACE Policy contains the following definitions in the Excess Business Auto

 Coverage Form:

                                  SECTION V – DEFINITIONS

             A.     “Accident” includes continuous or repeated exposure to the same
                    condition resulting in “bodily injury” or “property damage”.

             B.     “Auto” means:

                    1.      A land motor vehicle, “trailer” or semitrailer designed for
                            travel on public roads; or

                    2.      Any other land vehicle that is subject to a compulsory or
                            financial responsibility law or other motor vehicle insurance
                            law where it is licensed or principally garaged.

                    However, “auto” does not include “mobile equipment”.

                                              *       *       *
             F.     “Insured” means any person or organization qualifying as an insured
                    in the Who Is An Insured provision of the applicable coverage.
                    Except with respect to the Limit of Insurance, the coverage afforded
                    applies separately to each “insured” who is seeking coverage or
                    against whom a claim or “suit” is brought.

                                              *       *      *

             N.     “Retained limit” means the limit shown in the Declarations and is
                    the amount you must pay before the Limits of Insurance become


                                             10
Case 2:20-cv-00434-AWA-LRL Document 1 Filed 08/21/20 Page 11 of 15 PageID# 264



                        applicable. In the event there is other insurance, whether or not
                        applicable to an “accident”, claim or “suit” within the “retained
                        limit”, you will continue to be responsible for the full amount of the
                        “retained limit” before the Limits of Insurance under this policy
                        apply. In no case will we be required to pay the “retained limit” or
                        any portion thereof. “Retained Limit” does not include prejudgment
                        interest, interest that accrues after entry of the judgment, nor any
                        expenses incurred by the “insured” in the defense of any claim or
                        “suit”.

                 O.     “Suit” means a civil proceeding in which:

                        1.      Damages because of “bodily injury” or “property damage”;
                                or

                        2.      A “covered pollution cost or expense”,

                        to which this insurance applies, are alleged.

                                                  *      *      *
                 R.     “Ultimate net loss” means the total amount the “insured” is legally
                        obligated to pay as damages for a covered claim or “suit” either by
                        adjudication or a settlement to which we agree in writing, and
                        includes deductions for recoveries and salvages which have or will
                        be paid. “Ultimate Net Loss” does not include any of the expenses
                        incurred by the “insured” or us in connection with defending the
                        claim or “suit”.


           24.   The ACE Policy contains the following definition, as amended by Endorsement

 No. 19:

                 It is agreed that the Definition of “bodily injury” is deleted and replaced by
                 the following:

                 “Bodily injury” means physical injury, sickness or disease sustained by a
                        person, including:

                        (1)     death resulting from any of these at any time; or

                        (2)     mental injury that subsequently manifests itself after such
                                physical injury, sickness or disease is sustained by a natural
                                person.


                                                  11
Case 2:20-cv-00434-AWA-LRL Document 1 Filed 08/21/20 Page 12 of 15 PageID# 265



 The Williams Lawsuit

         25.     The Williams Lawsuit alleges that, on June 27, 2017, Judson Charles Williams

 (“Williams”) was driving a motorcycle eastbound on Interstate 20 in Eastland, Texas, when a

 blown tire on the tractor-trailer driven by Jeffery Paul Meador (“Meador”) struck Williams,

 causing injury. A true and accurate copy of the Third Amended Complaint filed in the Williams

 Lawsuit is attached hereto as Exhibit C.

         26.     The Williams Lawsuit alleges that, at the time of the incident, Meador was

 operating a tractor owned by and with the permission of Werner.

         27.     The Williams Lawsuit alleges that, at the time of the incident, the tractor was

 connected to a trailer owned by Family Dollar.

         28.     The Williams Lawsuit alleges that Family Dollar (i) negligently hired, trained,

 supervised, and retained Meador; (ii) negligently entrusted the trailer to Meador; (iii) negligent

 maintenance of the trailer; and (iv) negligence per se.

         29.     Arch is defending Family Dollar in the Williams Lawsuit.

                              COUNT I – BREACH OF CONTRACT

         30.     The allegations set forth in paragraphs 1 through 29 above are re-alleged and

 incorporated as if fully set forth herein.

         31.     The Agreement provides that Werner must carry, at its own expense throughout the

 terms of the Agreement, a primary Truckers/Auto Liability insurance policy providing limits of $1

 million ($1,000,000) per occurrence and naming Family Dollar as an additional insured on the

 Truckers/Auto Liability insurance policy.




                                                  12
Case 2:20-cv-00434-AWA-LRL Document 1 Filed 08/21/20 Page 13 of 15 PageID# 266



           32.   In material breach of its obligations under the Agreement, Werner failed to procure

 a Truckers/Auto Liability insurance policy limits of $1 million ($1,000,000) per occurrence and

 naming Family Dollar as an additional insured.

           33.   Werner materially breached the Agreement by procuring only the ACE Policy,

 which fails to satisfy Werner’s obligations under the Agreement in that it (1) is an indemnity-only

 policy that does not provide coverage for defense expenses incurred in the defense of a claim or

 lawsuit and (2) is excess to a $1 million ($1,000,000) “retained limit” that must be paid by Werner

 before the policy’s limits of insurance became applicable.

           34.   As the result of Werner’s breach of the agreement, Family Dollar has not had

 additional insured coverage available to provide it with a defense to the Williams Lawsuit or

 provide $1 million ($1,000,000) in primary indemnity coverage to Family Dollar for any judgment

 or settlement in the Williams Lawsuit.

           35.   As a result of Werner’s material breach of the Agreement, Arch, which issued a

 business auto policy to Family Dollar, has incurred losses and damages because it provided Family

 Dollar with a defense to the Williams Lawsuit and settled the Williams Lawsuit on Family Dollar’s

 behalf.

           36.   Additionally, the Agreement provides that Werner must indemnify, reimburse and

 hold harmless Family Dollar, its parent company, subsidiaries, and affiliates from and against all

 claims, damages, liabilities, losses, costs and expenses (including but not limited to reasonable

 attorneys’ fees and expenses) sustained by Family Dollar by reason of bodily injury, sickness or

 death to third-parties to the extent arising out of, related to, or in any manner occasioned by (1) the

 negligence, gross negligence or willful misconduct of Werner or any of its officers, employees,

 agents, or affiliates or (2) any material breach by Werner of the Agreement.




                                                   13
Case 2:20-cv-00434-AWA-LRL Document 1 Filed 08/21/20 Page 14 of 15 PageID# 267



        37.     Family Dollar has incurred damages, liabilities, losses, costs and expenses in the

 Williams Lawsuit arising out of, related to, or in any manner occasioned by the negligence, gross

 negligence, or willful misconduct of Werner and its officers, employees, agents, or affiliates,

 including but not limited to Meador.

        38.     Werner is required by the Agreement to indemnify, reimbursement and hold

 harmless Family Dollar, its parent company, subsidiaries, and affiliates in connection with the

 Williams Lawsuit.

        39.     Werner materially breached the Agreement by failing and refusing to indemnify,

 reimburse, and/or hold harmless Family Dollar, its parent company, subsidiaries, and affiliates for

 claims, damages, liabilities, losses, costs or expenses (including but not limited to reasonable

 attorneys’ fees and expenses) incurred in the Williams Lawsuit.

        40.     Family Dollar has satisfied its obligations under the Agreement, including but not

 limited to any conditions precedent to Werner’s obligations under the Agreement.

        WHEREFORE, Arch, individually and as subrogee of Family Dollar, respectfully requests

 that judgment be entered in its favor and against Werner in an amount as yet to be determined, as

 necessary to fully compensate Arch and Family Dollar for Werner’s material breach of the

 Agreement, including:

        a.      All costs and expenses incurred or to be incurred by Family Dollar and Arch with

                respect to the defense and investigation of the Williams Lawsuit;

        b.      All other sums incurred or to be incurred by Family Dollar and Arch with respect

                to the Williams Lawsuit, including but not limited to costs incurred in settlement

                of the Williams Lawsuit;

        c.      Attorneys’ fees, costs and expenses, and other disbursements in this action;




                                                 14
Case 2:20-cv-00434-AWA-LRL Document 1 Filed 08/21/20 Page 15 of 15 PageID# 268



       d.     Pre- and post-judgment interest and court costs; and

       e.     Such other relief as this Court deems appropriate.


                                                   ARCH INSURANCE COMPANY


                                                   By:       /s/John B. Mumford, Jr.
                                                                   Counsel

 John B. Mumford, Jr. (VSB No.: 38764)
 Victoria D. Pretlow (VSB No.: 94950)
 HANCOCK, DANIEL & JOHNSON, P.C.
 4701 Cox Road, Suite 400
 Glen Allen, Virginia 20360
 jmumford@hancockdaniel.com
 vpretlow@hancockdaniel.com
 Telephone: (804) 967-9604
 Facsimile: (804) 967-9888
 Counsel for Arch Insurance Company




                                              15
